Citation Nr: 0503525	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
February 1950 and from September 1950 to April 1952.

The matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  VA also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is 
not required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The veteran contends that he is entitled to service 
connection for a pulmonary disorder as a result of in-service 
exposure to asbestos.  While there is no current specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations, VA has 
issued procedures on asbestos-related diseases, which provide 
some guidelines for considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION PROCEDURE MANUAL, 
M21-1.  VA must analyze the veteran's claim of entitlement to 
service connection for residuals of asbestos exposure under 
these administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the Court held that, while the veteran, as a 
layperson, was not competent to testify as to the cause of 
his disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  McGinty, 4 Vet. App. at 432.

In the present case, the Board finds that VA's duty to assist 
includes obtaining pertinent information on post-service 
employment, non-VA and VA treatment records, and providing a 
VA medical examination or a medical opinion when necessary 
for an adequate determination.  The record indicates that the 
veteran has been diagnosed with the chronic obstructive 
pulmonary disease (COPD) and obstructive pulmonary disease 
with asbestosis.  An April 2000 chest X-ray also shows 
emphysematous changes.  But a June 2002 VA examiner, who did 
not have copies of veteran's claim file or medical chart to 
review, indicated that the veteran did not have asbestosis 
but did have COPD.  The veteran claims that he was exposed to 
asbestos during his two periods of active duty, particularly 
while serving as an aircraft crash crewman.  While serving as 
a crewman, his equipment -- gloves, jacket and trousers -- 
were all lined with asbestos that he contends left him with 
asbestos in both lungs and rendered him unemployable.  The 
veteran's service personnel records confirm that he worked as 
an aviation crash crewman at Cherry Point, North Carolina, 
during both periods of service.  In response to the RO's 
questionnaire dealing with exposure to asbestos, he provided 
a Social Security Administration Itemized Statement of 
Earnings, which gives the names and addresses of the 
veteran's former employers.  But it is unclear whether the 
veteran's post-service employment included exposure to 
asbestos.  Prior to service entering service in 1949, the 
veteran worked as a produce manager.

On remand, the service department should be asked to indicate 
whether it was likely that the veteran was exposed to 
asbestos as an aircraft crash crewman while serving in the 
Marine Corps.  In addition, the veteran has received 
treatment from both non-VA and VA healthcare providers.  In a 
November 2002 response, the veteran provided a list of 
doctors; however, he did not sign releases of information for 
any of these doctors, except for Drs. P. K. and J. N. (VA 
Form 2-4142(JF) dated October 25, 2002).  Although the 
veteran provided some signed releases, the RO did not attempt 
to obtain any private medical records and only obtained VA 
treatment records from April 2000 to September 2000, even 
though he indicated treatment from January 1999 to the 
present.  VA records reflect a diagnosis of COPD and a 
history of asbestos exposure.  The Board feels that an 
attempt should be made by the RO to obtain copies of records 
from private healthcare providers and any missing VA 
treatment records.  The RO should again ask the veteran to 
identity and sign releases for health care providers that 
have treated him for any pulmonary disorder since service 
discharge in 1952 and to provide more detailed information of 
post-service evidence of occupational or other asbestos 
exposure.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran's claim was received after June 9, 1998, the 
effective date of 38 C.F.R. § 3.300 (2004), which bars 
service connection for disabilities claimed to be due to a 
veteran's use of tobacco products during service.  An April 
2000 VA treatment record reveals a 52-year history of smoking 
two packs of cigarettes per day, discontinued in 1993; but, 
at his 2002 VA examination, the veteran admitted to smoking 
only one and one-half packs per day prior to 1993.  On 
remand, the veteran should be scheduled for an examination to 
determine the etiology, and the nature and extent, of any 
pulmonary disease found.  A spirometry, pre-and post-
bronchodilator, pulmonary function test (PFT), a computed 
tomography (CT), and X-rays of the chest should be performed 
along with exercise testing, if indicated.  The examiner will 
be asked to provide an opinion as to whether any such 
disorder is related to service, to include exposure to 
asbestos in service and/or post-service exposure to asbestos, 
or is related to the veteran's smoking.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
lung disorder from April 1952 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that still might have 
available records, if not already in the 
claims file.  In particular, the RO 
should attempt to obtain copies of 
treatment records from Dr. Barry Wolf of 
Edison, New Jersey from 1993 to 1999; Dr. 
Goyal of Iselin, New Jersey; Dr. Joseph 
Notaro of Edison, New Jersey; Dr. Philips 
Klein of Metuchen, New Jersey; the Robert 
Wood Johnson Hospital dated in April 
1993; and all medical records from the 
Lyons VA Medical Center and outpatient 
clinic, not already associated with the 
claims file, from January 1991 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO should ask the U.S. Department 
of the Navy to indicate whether the 
veteran was exposed to asbestos while on 
active duty from January 1949 to February 
1950 and from September 1950 to April 
1952, due to his duties as an aircraft 
crash crewman in the Marine Corps.  If no 
such opinion can be given, the service 
department should so state and give the 
reason why.

3.  The RO should again ask the veteran 
to provide more detailed information on 
post-service evidence of occupational or 
other asbestos exposure.  Then the RO 
should attempt to contact any former 
employer, to include those listed on the 
veteran's Social Security Administration 
Itemized Statement of Earnings, and 
request copies of all available medical 
records and personnel records indicating 
the veteran's job duties and any on-the-
job exposure to asbestos.

4.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2004), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence that VA has 
and/or will seek to provide; and (2) 
request or tell the claimant to provide 
any evidence in his possession that 
pertains to his claim.  The claims file 
must include documentation that there has 
been compliance with the guidelines for 
considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1 and the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

5.  After completion of 1 through 4 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
respiratory examination by an appropriate 
specialist, who has not already examined 
the veteran, to clarify the nature, time 
of onset, and etiology of any diagnosed 
lung disorder found to include chronic 
obstructive pulmonary disease (COPD), 
emphysema, and/or asbestosis (or any 
other asbestos-related disease).  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including a pulmonary 
function test (PFT), a spirometry, pre- 
and post-bronchodilator, X-rays and a 
computed tomography (CT) of the chest, 
and, if indicated, exercise testing.  
Such examination is to include a review 
of the veteran's history and current 
complaints, a review of past imaging, 
biopsy, and PFT results, if available, as 
well as a comprehensive physical 
evaluation.  The Board notes that the 
veteran was discharged from the Marine 
Corps in April 1952 and that he indicated 
that, while serving as an aircraft crash 
crewman, he was exposed to asbestos.  The 
examination report should include a 
history of the veteran's exposure to 
asbestos and nicotine use and a detailed 
account of all pathology found to be 
present.  

On the basis of the examination findings, 
the history provided by the veteran, and 
a thorough review of the claims file, 
including all material received pursuant 
to this remand, the examiner should set 
forth all established diagnoses, 
expressly offer an opinion as to the most 
probable etiology and date of onset of 
any pulmonary disorder found (to include 
asbestosis, if found).  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or 
more probability) that any diagnosed 
disorder(s) is etiologically related to: 
(1) the veteran's military service to 
include in-service exposure to asbestos, 
(2) post-service exposure to asbestos, 
and/or (3) his history of smoking.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the examiner agrees or 
disagrees with any opinion of record, in 
particular, the April 2002 VA examiner's 
evaluation, he/she should specify the 
reasons for such opinion.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

6.  After completion of the above, the RO 
should readjudicate the veteran's claim, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case, which fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, to include 
38 C.F.R. § 3.303 (2004).  They should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




